IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION AT DAYTON

KEVIN J. BARKER,
Petitioner, : Case No. 3:l9-cv-067

- vs - District Judge Walter H. Rice
Magistrate Judge Micliael R. Merz

NORM ROBINSON, Warden,
London Correctional lnstitution

Respondent.

 

 

RECOMMITTAL ORDER

 

This is an action for writ of habeas corpus pursuant to 28 U.S.C. § 2254 in which Petitioner

has filed Objections (ECF No. 9) to the l\/Iagistrate Judge’s Report and Recommendations (ECF

No. 3).

The District Judge has preliminarily considered the Objections and believes they Will be

more appropriately resolved after further analysis by the Magistrate Judge. Accordingly, pursuant

to Fed. R. Civ. P. 72(b)(3), this matter is hereby returned to the Magistrate Judge with instructions

to tile a supplemental report analyzing the Objections and making recommendations based on that

analysisl
./
April l_;), 2019.

M@~»@

Walter I-l. Rice

United States District Judge

